Exhibit 10.1


--------------------------------------------------------------------------------


RESOLUTIONS ADOPTED BY
MAJORITY WRITTEN CONSENT


OF THE BOARD OF DIRECTORS OF


LAS VEGAS XPRESS, INC.
a Nevada corporation
 


The undersigned being a majority action taken by the Directors of Las Vegas
Xpress, Inc. (the "Corporation"), hereby consent to take the following action
and adopt the following recitals and resolutions effective as of December 3,
2018.




DEPARTING OF THE DIRECTOR OF THE BOARD


WHEREAS, it is in the best interest of the Corporation and its stockholders that
the following actions herewith be approved, and;


WHEREAS, it is recognized that Don Adams has been removed from the Board of
Directors of Las Vegas Xpress, Inc., effective December 3, 2018, and;


WHEREAS, it is in the best interest of the Corporation to approve the removal of
Don Adams as a Director of the Board, and;


NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors of Las Vegas Xpress,
Inc. shall approve the removal of Don Adams as its Director effective December
3, 2018, and;


RESOLVED FURTHER, that Directors of this Corporation are hereby authorized to
join in the execution of, or attest and/or affix the corporate seal of the
Corporation to, any document, agreement or instrument executed by the CEO or
other authorized officer of this Corporation on behalf of the Corporation in
furtherance of the foregoing resolutions; and


RESOLVED FURTHER, that the officers of this Corporation are and each hereby is
authorized to do and perform all such further actions and things and to sign all
such further documents, certificates and other writings and to take all such
further actions as may be necessary or advisable or convenient or proper to
carry out the intent of the foregoing.


RESOLVED FURTHER, that the authority given hereunder shall be deemed retroactive
and any and all acts authorized hereunder performed prior to the passage of
these resolutions are hereby ratified and affirmed.
 
This Majority Written Consent may be executed in one or more counterparts, each
of which shall be an original and all of which together shall be one and the
same instrument. This Majority Written Consent shall be filed in the Minute Book
of the Corporation and become a part of the records of this Corporation.
 



 
/s/ Michael Barron
Michael A. Barron - Director      
/s/ Louis Schillinger
 
Louis Schillinger - Director
     
/s/ John McPherson
 
John D. McPherson - Director










--------------------------------------------------------------------------------




